                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISON


    MICHAEL JEFFRIES WORCESTER,                 )   CASE NO. 1:18-CV-02690
                                                )
                                                )
               Plaintiff,
                                                )   MAGISTRATE JUDGE
                                                )   WILLIAM H. BAUGHMAN, JR.
        v.
                                                )
                                                )   MEMORANDUM OPINION AND
    COMMISSIONER OF SOCIAL
                                                )   ORDER
    SECURITY,
                                                )
                                                )
               Defendant.


                                     Introduction

        Before me1 is an action under 42 U.S.C. § 405 seeking judicial review of a 2018

decision by the Commissioner of Social Security that denied Michael Jeffries Worcester’s

application for supplemental security income.2 The Commissioner has answered3 and filed

the transcript of the administrative proceedings.4 Under terms of my initial orders5 the




1
  The parties have consented to my exercise of jurisdiction. ECF No. 11.
2
  ECF No.1.
3
  ECF No. 9.
4
  ECF No. 10.
5
  ECF Nos. 6, 12.
                                            1
parties have briefed their positions,6 filed supplemental charts7 and fact sheets,8 and have

participated in a telephonic oral argument.9

       For the reasons stated below, the decision of the Commissioner will be affirmed.

                                           Facts

       The relevant facts are simply stated. Worcester filed for SSI benefits in 2015,

alleging the onset of disability in 2005.10 A prior application in 2012 was denied in 2014

and those findings are binding in the current case11 However, as the ALJ observed, because

of a change in the applicable law since that 2014 decision, the present case involves

Worcester’s entitlement to benefits for the period December 9, 2015 through the date of

decision in 2018.12

       In that regard, the ALJ determined that Worcester has the following severe

impairments: antisocial personality traits with a history of maligning, mood disorder,

anxiety disorder, disorders of the back and a history of drug abuse.13 None of these




6
  ECF Nos. 15 (Worcester), 18 (Commissioner), 19 (Worcester reply).
7
  ECF No. 15, Attachment (Worcester).
8
  ECF No. 14 (Worcester), 15, Attachment (Commissioner).
9
  ECF No. 22.
10
   ECF No. 10 (Transcript) at 15.
11
   Id.
12
   Id.
13
   Id. at 18.
                                               2
impairments were found to meet or equal a listing.14 Only the mental limitations are at issue

here.15

          To that point, the ALJ considered Worcester’s mental impairments under numerous

listings.16 Under the well-established rubric, a mental impairment meets or medically

equals a listing if, under the “paragraph B” criteria, there is at least one extreme limitation

or two marked limitations in certain areas of functioning, such as: (a) understanding,

remembering or applying information; (b) interacting with others; (c) concentration,

persistence and pace; or (d) adapting or managing oneself.17 The ALJ found only moderate

limitations in all of these areas.18

          In formulating the RFC, the ALJ gave great weight to the mental functional opinions

of state agency reviewers who concluded that Worcester could perform simple, routine

tasks in a low-stress environment where he would have no more than superficial

interpersonal interaction.19 By contrast, the mental functional opinion of Dr. Aileen

Hernandez, M.D., Worcester’s treating psychiatrist, was given only little weight.20

          The reasons given for the weight assigned to Dr. Hernandez’s opinion were that it

was not consistent with results of her examinations of Worcester that showed him to be




14
   Id.
15
   ECF No. 18 at 6, fn. 3.
16
   Tr. at 19 (citing listings 12.04, 12.06 and 12.08).
17
   Id.
18
   Id. at 19-20
19
   Id. at 24.
20
   Id. at 25.
                                               3
“oriented and cooperative with [an] appropriate fund of knowledge, intact memory, normal

speech, logical and organized thought process, and sustained attention and

concentration.”21 Further, the ALJ found that the degree of limitations put forth by Dr.

Hernandez “is not supported by [Worcester’s] ability to engage in activities that included

playing video games, using his iPad, playing cards and chess, managing his personal needs

independently, shopping, using public transportation, and interacting with others with no

difficulty.”22

       While acknowledging that Worcester’s mental impairments do cause some

limitations, the ALJ found that his RFC was for work at a medium exertional level with

some additional physical and mental limitations. With the testimony of a VE, the ALJ

found that Worcester could perform work as a store laborer, washer and hand packer,23 and

that jobs in these areas were available in sufficient numbers.24

       Thus, Worcester was found not disabled and his application for benefits was

denied.25

                                         Analysis

       This matter presents a single issue – whether the weight assigned to the functional

opinion of Dr. Hernandez is supported by substantial evidence.26 The question will be


21
   Id.
22
   Id. (citing record).
23
   Id. at 27.
24
   Id.
25
   Id. at 28.
26
   ECF No. 15 at 4.
                                             4
evaluated under the well-known rules for substantial evidence and as to the assignment of

weight for the opinion of a treating source.

       Worcester’s claims in this regard are that the ALJ improperly found that Dr.

Hernandez’s treatment notes do not support her opinion and that the ALJ improperly found

that Worcester’s ability to perform daily tasks in the structured environment of a group

home are indicative of his ability to perform in a work setting.27

       I note initially that, as noted above, the ALJ presented a more detailed review of

Worcester’s mental limitations in his discussion of whether these limitations met or

equaled a listing.

       Specifically, the ALJ explicitly acknowledges that Worcester had “slow mental

processing,” “often took a long time to process questions” and “sometimes showed poor or

impaired fund of knowledge, impaired memory, and reported visual and auditory

hallucinations.”28 Yet, the ALJ further noted that notwithstanding these limitations,

Worcester still possesses an “appropriate fund of knowledge, intact memory, normal

speech, logical and organized thought process, and no perceptible disturbances.”29

       Moreover, the ALJ acknowledged that Worcester “has difficulty following written

instructions,” “gets lost or misses appointments, and is agoraphobic.”30 But, the ALJ also




27
   Id. at 6-10.
28
   Tr. at 19.
29
   Id.
30
   Id.
                                               5
noted that Worcester uses public transportation independently, shops in stores, shares a

room and has a good relationship with a girlfriend and others in the group home.31

       In addition, it must be noted that, in another area of the opinion, the ALJ discussed

in detail Worcester’s mental health situation from December 2015 forward. That record

shows that, at times, Worcester was depressed, uncooperative, having nightmares and

having tremors.32 At another times, however, he denied having hallucinations, reported that

his symptoms were under control and that he was doing better on his medications.33 At

times, he also a stable mood, appropriate affect and fair to good insight and judgment.34

       In such a situation where there is evidence in the record to support different views,

it may be argued that the ALJ “cherry-picked” the evidence favorable to a finding of no

disability while ignoring evidence favorable to the claimant.35 However, it seems incorrect

to assert, as does Worcester, that the ALJ here “cited to the normal sections of several

mental health examinations while ignoring the abnormal findings….”36

       In fact, as set forth above, the ALJ, in several places, was careful to note both the

findings favorable to Worcester and those that showed less severe limitations. Indeed, he

credited the limitations to the extent of finding that they were “moderate,” when evaluated




31
   Id.
32
   Id. at 23.
33
   Id.
34
   Id.
35
   See, e.g., ECF No. 19 (Worcester reply brief) at 1-2.
36
   Id. at 1.
                                             6
together with the record evidence to the contrary.37 Thus, in terms of articulating a reason

that can be later reviewed, the ALJ here provided a logical path for his conclusions in this

this regard.

          I also note that this conclusion by the ALJ does not rest simply on his own evaluation

of the potentially conflicting evidence, although the Commissioner plainly has the duty to

resolve any such conflicts. Rather, the ALJ’s reasoning was in line with that of the state

agency reviewers, who also concluded that although Worcester has, at times, been

“depressed, [with an] anxious mood, and slow mental processing,” he also retained the

functional capacity to do “simple, routine tasks in a low stress environment,” where

instructions and tasks can be explained, there is no fast pace or quotas, and with “no more

than superficial” interpersonal interactions.38

          Together, the ALJ’s reliance on the functional opinion of the state agency reviewers,

his detailed explanation and reasoning as to the evidence that could favor either side, and

his right to resolve conflicts in the evidence, all provide substantial evidence for the

decision to give reduced weight to the opinion of Dr, Hernandez and for the RFC that was

adopted.




37
     Tr. at 19.
38
     Id. at 24.
                                                7
                                       Conclusion

       As such, and for the reasons stated, the decision of the Commissioner to deny

Worcester’s application for SSI benefits is affirmed.

       IT IS SO ORDERED.

Dated: January 15, 2020                          s/William H. Baughman Jr.
                                                 United States Magistrate Judge




                                             8
